Citation Nr: 1007977	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant served in the U. S. Army Reserves between July 
2000 and January 2006.  He was determined to be medically 
unfit for retention due to ulcerative colitis and herniated 
lumbar disc.  The appellant had verified active duty for 
training (ACDUTRA) and/or inactive duty for training 
(INACDUTRA) from August 12, 2001 to August 15, 2001, December 
20, 2002 to December 22, 2002, November 30, 2003 to December 
12, 2003, and from December 16, 2003 to December 19, 2003.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2007 
rating decision of the VA Regional Office in St. Petersburg, 
Florida.  That decision denied service connection for 
degenerative disc disease of the lumbar spine and also denied 
service connection for ulcerative colitis.  

The appellant was afforded a personal hearing at the RO in 
July 2008 before the undersigned Veteran's Law Judge sitting 
at St. Petersburg, Florida. The transcript is of record.

In January 2009, the Board denied the appellant's claim.  He 
appealed the denial of service connection for degenerative 
disc disease of the lumbar spine to the United States Court 
of Appeals for Veterans Claims (Court).  In a May 2009 Order, 
the Court vacated the Board's decision and remanded this 
appeal for further development consistent with instructions 
in a May 2009 Joint Motion for Remand (Joint Remand).

In January 2010, the appellant's representative submitted a 
private medical opinion in support of the appellant's claim.  
The appellant has waived consideration of the additional 
evidence by the agency of original jurisdiction.  Therefore, 
the Board can consider this evidence in the first instance 
without returning it to the RO for a supplemental statement 
of the case.  See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) 
(2009).


FINDING OF FACT

The record does not document that the appellant injured his 
back during a period of ACDUTRA or INACDUTRA, or that 
degenerative disc disease was incurred during ACDUTRA. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by ACDUTRA or INACDUTRA.  38 
U.S.C.A. §§ 101(24), 110, 1131, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2006 that fully 
addressed the required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  The appellant was informed of 
this in a May 2007 letter.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained extensive private 
treatment records as well as training clinical and personnel 
records.  A VA examination was conducted in January 2007.  
While a nexus opinion was not provided, a remand to address 
this is not necessary.  This is because, as will be discussed 
further, there is no showing in the record that the appellant 
sustained an injury to his back while on ACDUTRA or INACDUTRA 
or that degenerative disc disease was shown or complained of 
during those periods.  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service. 38 C.F.R. § 3.159(c)(4)(i).

Because there is no evidence of a back injury or any back 
problems during a period of ACDUTRA or INACDUTRA and the 
requirements in subsections (B) and (C) are not met, it is 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case. 38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  The duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim"  38 
U.S.C.A. § 5103(a)(2).  

The appellant has submitted statements in support of his 
claim.  He was afforded a personal hearing in July 2008.  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  It is 
noted that the record shows that the appellant underwent a 
surgery for his back in September 2009.  The Board finds that 
a remand to obtain this evidence is not necessary since, as 
will be shown below, the presence of and treatment for a back 
disorder has been established and is not the determinative 
issue in this claim.  The pertinent consideration is the 
occurrence of an injury or treatment for back complaints 
during ACDUTRA or INACDUTRA to which the current disorder can 
be associated.  It is also noted that there is in the file 
documentation of the appellant's marriage which is written in 
Spanish.  Since this administrative record is not 
determinative evidence in this claim, translation of the 
documents is not necessary.  Consequently, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of the claim of entitlement 
to service connection degenerative disc disease of the lumbar 
spine.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001). 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA), or injury 
incurred while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002).  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); Paulson v. Brown, 7 Vet. App. 466, 470 (1995 (the 
presumption of aggravation did not apply in the case of a 
claimant with only ACDUTRA and no service-connected 
disabilities).  Presumptive periods do not apply to ACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Only service department records can establish if and when a 
person was serving on AD, ACDUTRA or INACDUTRA.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994). Service department 
records are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992), see also 38 C.F.R. § 3.203 (2009), 
limiting the type of evidence accepted to verify service 
dates.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The appellant contends that he now has a low back disorder as 
the result of injury and/or aggravation during ACDUTRA for 
which service connection should be granted.  He presented 
testimony on personal hearing in July 2008 to the effect that 
he injured his back in December 2000 while shoveling snow at 
his drill site in rural upstate New York.  He stated that he 
developed groin pain for which he was prescribed anti-
inflammatories and pain pills.  The appellant related that 
while jumping off a diving board in January 2001, he thought 
he pulled his groin again, and that this precipitated left 
leg pain and numbness and urinary incompetence.  He said that 
he subsequently received Magnetic Resonance Imaging (MRI) 
that disclosed that 'a disc had been blown' which ended up 
'pushing into nerves' for which he went to a surgeon.  He 
related that he underwent surgery in March 2001 which left 
him with lumbar instability and ongoing pain problems.  The 
appellant stated that he was not on any official orders at 
the time of the injury, but said that it did count toward a 
certain amount of continued medical education that he was 
required to maintain with the Army as a physician's 
assistant.  He said that he had not had back problems prior 
to that time.  

Private clinical records show that in January 2001, the 
appellant was seen for pain and had an X-ray of the right 
hip.  It was noted that there was no trauma.  In February 
2001 a report from B. S., M. D., of Catskill Physical 
Medicine and Rehabilitation states that the appellant voiced 
complaints of upper right and lower back pain radiating into 
the right hip that became worse as the day progressed.  It 
was reported that he was a physician's assistant and was 
having difficulty sitting and taking a history.  Dr. B. 
stated that the pain had been present for approximately one 
month without a history of trauma.  He was afforded MRI that 
was interpreted as showing dehydration of disc material at 
L4-5 with right sided extrusion into the right foramina with 
impression on the exiting nerve roots for which he underwent 
a laminectomy the following month.  In June 2001, it was 
recorded that the appellant called in with complaints of pain 
into the leg, thigh, calf and foot.  The physician related 
that while working in the emergency room the previous 
Saturday, the appellant had been relocating a shoulder on a 
patient when he experienced severe back pain.  It was noted 
that he had a history of back surgery after which his back 
had "quieted down" and he was doing well.  A current 
diagnosis of lumbar strain resulting from a work-related 
injury that occurred on June 23rd was provided.

In January 2003, the appellant complained of back pain 
recurring since his back operation in March 2000.  Subsequent 
private medical records show continuing follow-up and 
treatment for what was reported in February 2003 as 
"persistent unremitting low back pain.  At that time, it was 
advised that he be excused from military service.

On VA examination in January 2007, the appellant complained 
of low back pain with radiation into the right leg.  He 
reported treatment with Naporysn and Tylenol.  The appellant 
was examined and the clinician gave the impression of lumbar 
disc disease.  

In a statement dated in September 2008, the appellant's wife 
attested to her knowledge of pain in the appellant's hip in 
December 2000.  She wrote that at the time, he was a 
commissioned officer and actively drilling for the U. S. Army 
Reserves.  

In January 2010, the appellant's attorney provided a private 
medical opinion in support of the appellant's claim.  The 
clinician noted that he had reviewed the relevant records in 
the appellant's claim file and conducted a clinical interview 
of the appellant.  It was noted that the appellant denied a 
history of any back problems prior to service.  It was noted 
that the appellant reported that during a weekend in December 
2000 he was shoveling very heavy snow and developed back 
pain.  It was noted that the pain progressed within two weeks 
to severe back pain radiating into the leg.  The examiner 
stated that an MRI was performed and noted an LS herniated 
disc.  It was stated that the pain progress and led to two 
separate surgeries, one in March 2001 and the second in 
September 2009.  The examiner concluded that based on his 
review of the record and the appellant's competent statements 
of his symptomatology it was his opinion that it is more 
likely than not that the appellant's degenerative disc 
disease first presented in December 2000 when he was on 
active duty for training in service as described.  



Legal Analysis

At the outset, the Board notes that the appellant does not 
have active duty service except for his periods of ACDUTRA.  
As such, service connection for the claimed disability is 
only permitted if it was incurred or aggravated during a 
period of ACDUTRA.  See supra 38 U.S.C.A. § 101(21) and (24); 
38 C.F.R. § 3.6(a) and (d).  He contends that he sustained a 
back disability during ACDUTRA in December 2000.  

The Board observes that although the appellant joined the 
U.S. Army Reserves in mid 2000, there are no records that 
document that he was performing military duty in December 
2000, as he testified, or any record that shows that he was 
treated for back injury at that time or at any time during 
ACDUTRA.  Official documentation received from the Department 
of the Army shows that he had ACDUTRA for the following time 
frames: August 12, 2001 to August 15, 2001; December 20, 2002 
to December 22, 2002; November 30, 2003 to December 12, 2003; 
and December 16, 2003 to December 19, 2003.  During his 
hearing in July 2008, he stated that he would obtain a pay 
statement or other documentation that would verify duty 
status on December 2000, but none has been forthcoming to 
date.  Consequently, there is nothing in the record that 
corroborates active duty status prior to August 12, 2001. 

The private clinical records that the appellant himself 
submitted indicate that he developed back pain without a 
history of trauma.  Consequently, as to those records created 
during treatment for back pain, they do not corroborate the 
appellant's history of injury during a period of ACDUTRA or 
INACDUTRA.  Additionally, there is no documentation showing 
that the appellant reinjured his back during a period of 
ACDUTRA or INACDUTRA.  In fact, upon treatment for low back 
complaints in June 2001, prior to the first verified period 
of ACDUTRA or INACDUTRA, his personal physician clearly 
stated that the appellant's most recent episode of back 
complaints had derived from a work-related injury.  

The appellant has submitted a statement from a private 
clinician in which an opinion supporting his claim was 
offered.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in doing 
so, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With 
regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  A bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, a medical opinion without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The Board is not bound to accept 
any opinion (from a VA examiner, private physician, or other 
source) concerning the merits of a claim.  Hayes v. Brown, 5 
Vet. App. 60 (1993).  Rather, it has a duty to assess the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's 
access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board notes that the premise of the private 
examiner's opinion was that the appellant sustained an injury 
to his low back while on active duty for training in December 
2000.  First, the evidence of record does not show that the 
appellant was on active duty for training in December 2000 or 
that he sustained an injury at that time.  It has been held 
by the Court that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998).  As well, the Court has held that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

With these considerations in mind, the Board finds that the 
January 2010 private opinion has limited, if any, probative 
value.  The report does not indicate that the doctor was 
aware that the appellant did not perform ACDUTRA in December 
2000.  And while the doctor indicated that he reviewed the 
"relevant records in the claims file" he did not discuss or 
specifically refer to any service treatment records, or 
private medical records, and while he indicated that he had 
clinically interviewed the appellant, he did conduct and 
document a physical examination of the e the appellant.  

The private medical opinion is considerably weakened by the 
fact that there is no indication as to what "relevant" 
records were reviewed.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.); Elkins 
v. Brown, (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service records or another relevant documents 
which would have enabled them to form an opinion as to 
service connection on an independent basis).  The private 
medical opinion, in context, is the recordation of the 
history as related by the veteran, and does not represent a 
probative medical conclusion or opinion by the author.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

However, the Board does recognize that such an opinion cannot 
be rejected solely because it is based upon history supplied 
by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  Moreover, the Court has very recently held 
that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a strict 
requirement for private medical opinions, and that a private 
medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, No. 06-312, (U.S. Vet. App. Dec. 
1, 2008).

Nonetheless, the critical question is whether the medical 
opinion is credible in light of all the evidence.  In fact, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).  
See also, Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Here the medical evidence and the official military documents 
do not support the appellant's claims of being on ACDUTRA in 
December 2000 or of injury during ACDUTRA.  As such, the 
medical opinion is of little probative value.  Reliance on a 
veteran's statements renders a medical opinion not credible 
if the Board rejects the statements of the veteran as lacking 
credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

As to the credibility of the appellant, he is competent to 
report evidence about what he experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In this case, the appellant has given inconsistent reports as 
to the date of onset of his symptomatology.  For example, 
while he has testified that he had an injury in December 
2000, and no back problems prior to that time, the medical 
evidence shows that when seeking treatment for back problems, 
he has reported no history of pain or trauma when he was 
treated in 2001, and no history noted reflects that he 
reported an injury in December 2000.  Only the 2010 medical 
opinion submitted on the appellant's behalf reflects such a 
history.  As the appellant's statements contemporaneous with 
treatment are considered highly probative, they are given 
great weight.  Thus the Board finds that his current 
contentions are not credible. Consequently, the Board finds 
the opinion of private examiner to be not probative.

In addition to the evidence of record, the Board has also 
considered the appellant's contention that his current back 
disorder is the result of his military service.  The Court 
has repeatedly held that a veteran is competent to describe 
symptoms of which he or she has first-hand knowledge.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
Board finds that back problems are of the type of condition 
that the veteran is competent to describe.  See Barr v 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  Further it is noted that 
the appellant is a physician's assistant.  Thus he has 
competency to opine regarding medical etiology issues.  
However, competency must be distinguished from weight and 
credibility, which are factual determinations, going to the 
probative value of the evidence, for the adjudicator.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Though the 
appellant is a physician's assistant, his opinion that his 
current back disorder is related to service is outweighed by 
the other competent medical evidence which clearly shows that 
there were no inservice findings of complaints or treatment 
for a back injury at any time during ACDUTRA.   That evidence 
is more probative than the appellant's opinion.  And as 
discussed in detail above, in light of the inconsistent 
statements offered by the appellant as to the date of onset 
of his symptomatology, the Board finds that his assertions of 
a back injury during a period of ACDUTRA are not credible.  

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
active service.  Rather, it is relying on the fact that the 
appellant has not been shown to have served on ACDUTRA during 
the time of the claimed injury, or that he was treated at any 
time that he was on ACDUTRA for back complaints.  

Additionally, the appellant has submitted a statement from 
his wife in which she stated that the appellant had hip pain 
in December 2000 and that he was a commissioned officer at 
that time and actively drilling for the Reserves.  The 
appellant's wife is competent to report that the appellant 
complained of pain in December 2000, and that he was serving 
in the Reserves in December 2000.  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
While the Board has no reason to question her credibility as 
to her assertions, her statements have little probative value 
or weight since they are outweighed by the official service 
records which show that while she may have observed him 
complaining of pain in December 2000, and while he did serve 
in the Reserves since July 2000, he was not on ACDUTRA in 
December 2000, and not until August 2001.  Thus any pain that 
he would have complained of was not due to any active service 
(ACDUTRA) injury.  

In summary, the Board places greater probative weight on (1) 
the appellant's service treatment records, which are negative 
for complaints, findings, or treatment of a back problem 
during ACDUTRA, (2) the post-service medical reports which 
are silent for any history of an injury in December 2000, and 
the official military records showing the periods of ACDUTRA 
to not include any time in December 2000.  The appellant was 
given an opportunity to provide further information with 
regard to his duty status in December 2000, but did not 
clarify any of his information.

The evidence clearly shows that the appellant's back disorder 
was discovered and treated outside any period of ACDUTRA or 
INACDUTRA and no aggravation of the condition occurred during 
a period of ACDUTRA or INACDUTRA.  As such, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  Consequently, the benefit- of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Under the circumstances, the Board cannot find that current 
low back disability is related to ACDUTRA or INACDUTRA, and 
service connection must be denied.  




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


